     Case 4:21-cv-02422 Document 9 Filed on 09/19/21 in TXSD Page 1 of 4




             IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                      HOUSTON DIVISION

RICK RHOADES,                    §
                                 §
               Plaintiff,        §
                                 §
                                 §
          -VS-                   §          CIVIL NO. 4:21-cv-02422
                                 §             *CAPITAL CASE*
                                 §
                                 §
HON. ANA MARTINEZ,               §
                                 §
               Defendant.        §
__________________________________

           MOTION FOR STAY OF EXECUTION
    PENDING DISPOSITION OF PLAINTIFF’S COMPLAINT
          FILED PURSUANT TO 42 U.S.C. § 1983

       MR. RHOADES IS SCHEDULED TO BE EXECUTED
            SEPTEMBER 28, 2021, AFTER 6:00 PM

TO UNITED STATES DISTRICT COURT JUDGE DAVID HITTNER:

     Plaintiff Rick Rhoades respectfully requests that this Court grant

him a stay of execution pending the resolution of his complaint filed

pursuant to 42 U.S.C. § 1983, which raises a claim regarding his access

to materials necessary to properly raise his claim pursuant to Batson v.

Kentucky, 476 U.S. 79 (1986). Specifically, by denying him a decision on

the merits of a motion filed in the state trial court, Defendant has
     Case 4:21-cv-02422 Document 9 Filed on 09/19/21 in TXSD Page 2 of 4




denied Rhoades of a process to which the Texas legislature gave him a

right.

     Mr. Rhoades is entitled to a stay of execution if this Court finds he

has established: (1) a likelihood of success on the merits; (2) a

substantial threat of irreparable injury; (3) that the threatened injury

outweighs any harm that will result if the stay is granted; and (4) that

the stay will not disserve the public interest. Sells v. Livingston, 750

F.3d 478, 480-81 (5th Cir. 2014) (delineating the elements a 1983

plaintiff must establish to be entitled to a stay of execution); see also

Hill v. McDonough, 547 U.S. 573, 584 (2006) (explaining a 1983 plaintiff

might be entitled to a stay of execution if he makes a showing of a

significant possibility of success on the merits); Nelson v. Campbell, 541

U.S. 637, 649-50 (2004) (same).

     There is a likelihood that this Court will find that Rhoades is

entitled either to a decision on the merits of his motion filed in the state

trial court or to access to the juror materials, which are the subject of

that motion. If a stay is not granted, Mr. Rhoades will suffer an

irreparable injury; he will be executed while being denied his right to

pursue access to the materials necessary to develop his Batson claim.
     Case 4:21-cv-02422 Document 9 Filed on 09/19/21 in TXSD Page 3 of 4




This injury—the loss of Rhoades’ life—outweighs the cost to the State in

continuing to incarcerate him. The interest of the public weighs in favor

of a stay.

        Accordingly, Mr. Rhoades is entitled to a stay of execution so that

this Court can consider his complaint filed pursuant to 42 U.S.C. §

1983.

                           Respectfully submitted,



        /s/ David R. Dow                     /s/ Jeffrey R. Newberry
   _________________________               _________________________
          David R. Dow                         Jeffrey R. Newberry
    Texas Bar No. 06064900                  Texas Bar No. 24060966
University of Houston Law Center        University of Houston Law Center
       4604 Calhoun Rd.                          4604 Calhoun Rd.
  Houston, Texas 77204-6060               Houston, Texas 77204-6060
       Tel. (713) 743-2171                     Tel. (713) 743-6843
       Fax (713) 743-2131                      Fax (713) 743-2131
  Email ddow@central.uh.edu              Email jrnewber@central.uh.edu

                       Counsel for Rick Rhoades
     Case 4:21-cv-02422 Document 9 Filed on 09/19/21 in TXSD Page 4 of 4




                         Certificate of Service

      I certify that on September 19, 2021 a true and correct copy of the
above pleading was delivered to Counsel for Defendant via a
notification of electronic filing.

`                                              /s/ Jeffrey R. Newberry
                                               _________________________
                                               Jeffrey R. Newberry
